DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 07/20/2022, with respect to the non-final rejection mailed on 04/26/2022, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. However, upon consideration of the amendments presented, a new ground(s) of rejection is made in view of Pfeiffer (US 2019/0156485).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 7-8, 12-14, 17, 20, 22, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer (US 2019/0156485) in view of Vain “Use of Naturally Available Reference Targets to Calibrate Airborne Laser Scanning Intensity Data” (2009).
Claim 1: Pfeiffer teaches a method comprising: 
receiving, at a computing device, lidar data indicative of an environment of a vehicle from a first lidar data source, wherein the lidar data includes a first plurality of data points indicative of locations of reflections from the environment and further includes a respective intensity for each data point [at least 0016-0017 teach employing lidar to collect data around a vehicle and using intensity cameras; 0029 additionally teaches correlating lidar data to intensity data]; 
determining a first surface normal for at least a first data point of the first plurality of data points [0046 teaches determining a surface normal vector for each point captured], wherein determining the first surface normal comprises:
determining a first vector between the first data point and a first neighboring data point of the first plurality of data points [0046 teaches calculating the normal of the cross product of vectors for a desired point or points];
determining a second vector between the first data point and a second neighboring data point of the first plurality of data points [0046 teaches calculating the normal of the cross product of vectors for a desired point or points]; 
determining a cross product of the first vector and the second vector [0046 teaches calculating the normal of the cross product of vectors for a desired point or points]; and
determining the first surface normal based on the cross product [0046 teaches determining the surface normal vector from the cross product, which is also inherently how a surface normal is calculated]; 
determining a first angle of incidence for the first data point based on the first surface normal [Pfeiffer teaches determining a vector for desired data points as well as the surface normal for each of the points – therefore, a person of ordinary skill in the art would find obvious that taking the dot product of the point vector and the surface normal would yield the angle of incidence, as is a known optical principle].

Alternatively for the immediately preceding limitation, Pfeiffer explicitly lacks, but Vain teaches determining a first angle of incidence for the first data point based on the first surface normal [p. 2784-2785, Section 3 “Airborne laser scanner intensity data collection”, at least first paragraph, wherein an incidence angle is determined based on the corresponding surface normal].

Pfeiffer explicitly lacks, but Vain teaches adjusting the intensity of the first data point based on the first angle of incidence to create a first adjusted intensity for the first data point [p. 2786, via equation (2)]; and 
controlling the vehicle based on the first adjusted intensity [at least p. 2781, I. “Introduction” teaches using airborne laser scanning (and in part, the adjusted intensity described later in the reference) to monitor changes in an environment. A person of ordinary skill in the art would find obvious that using airborne laser scanning to monitor changes in an environment and to subsequently use that data to provide accurate vehicle navigation, for instance, is known in the art.].

It would be obvious to modify the teaching of Pfeiffer to include the intensity correction of Vain for the purpose of producing accurate range determination of objects within a scanning environment, often for the purpose of providing safe vehicle navigation.
	
	Claim 12: Pfeiffer teaches a system comprising: 
a first light detection and ranging (LIDAR) device configured to transmit laser signals into an environment and receive reflected laser signals from the environment, wherein the receive reflected laser signals comprise lidar data indicative of an environment of a vehicle and include a first plurality of data points indicative of locations of reflections from the environment and further includes a respective intensity for each data point [at least 0016-0017 teach employing lidar to collect data around a vehicle and using intensity cameras; 0029 additionally teaches correlating lidar data to intensity data]; 
at least one processor [0093, one or more processors 1106]; and 
a memory having stored thereon instructions [0093, memory 1108] that, upon execution by at least one processor, cause the system to perform functions 
TELEPHONE (312) 913-0001determining a first surface normal for at least a first data point of the first plurality of data points [0046 teaches determining a surface normal vector for each point captured], wherein determining the first surface normal comprises: 
determining a first vector between the first data point and a first neighboring data point of the first plurality of data points [0046 teaches calculating the normal of the cross product of vectors for a desired point or points]; 
determining a second vector between the first data point and a second neighboring data point of the first plurality of data points [0046 teaches calculating the normal of the cross product of vectors for a desired point or points]; 
determining a cross product of the first vector and the second vector; and determining the first surface normal based on the cross product [0046 teaches calculating the normal of the cross product of vectors for a desired point or points]; 
determining a first angle of incidence for the first data point based on the first surface normal [Pfeiffer teaches determining a vector for desired data points as well as the surface normal for each of the points – therefore, a person of ordinary skill in the art would find obvious that taking the dot product of the point vector and the surface normal would yield the angle of incidence, as is a known optical principle].

	Alternatively for the immediately preceding limitation, Pfeiffer explicitly lacks, but Vain teaches determining a first angle of incidence for the first data point based on the first surface normal [p. 2784-2785, Section 3 “Airborne laser scanner intensity data collection”, at least first paragraph, wherein an incidence angle is determined based on the corresponding surface normal].

Pfeiffer explicitly lacks, but Vain teaches adjusting the intensity of the first data point based on the first angle of incidence to create a first adjusted intensity for the first data point [p. 2786, via equation (2)]; and controlling the vehicle based on the first adjusted intensity [at least p. 2781, I. “Introduction” teaches using airborne laser scanning (and in part, the adjusted intensity described later in the reference) to monitor changes in an environment. A person of ordinary skill in the art would find obvious that using airborne laser scanning to monitor changes in an environment and to subsequently use that data to provide accurate vehicle navigation, for instance, is known in the art]. 

It would be obvious to modify the teaching of Pfeiffer to include the intensity correction of Vain for the purpose of producing accurate range determination of objects within a scanning environment, often for the purpose of providing safe vehicle navigation.

Claim 20: Pfeiffer teaches a non-transitory computer readable medium having stored thereon executable instructions that, upon execution by a computing device [0093, computer architecture 1100], cause the computing device to perform functions comprising: 
receiving, at a computing device, lidar data indicative of an environment of a vehicle from a first laser unit [at least 0156 teaches a processor that receives sensor data], wherein the lidar data includes a first plurality of data points each data point having a respective intensity [at least 0016-0017 teach employing lidar to collect data around a vehicle and using intensity cameras; 0029 additionally teaches correlating lidar data to intensity data]; 
determining a first surface normal for a first , wherein determining the first surface normal comprises: 
determining a first vector between the first data point and a first neighboring data point of the first plurality of data points [0046 teaches calculating the normal of the cross product of vectors for a desired point or points]; 
determining a second vector between the first data point and a second neighboring data point of the first plurality of data points [0046 teaches calculating the normal of the cross product of vectors for a desired point or points]; 
determining a cross product of the first vector and the second vector; and determining the first surface normal based on the cross product [0046 teaches calculating the normal of the cross product of vectors for a desired point or points]; 
determining an angle of incidence for the first first surface normal [Pfeiffer teaches determining a vector for desired data points as well as the surface normal for each of the points – therefore, a person of ordinary skill in the art would find obvious that taking the dot product of the point vector and the surface normal would yield the angle of incidence, as is a known optical principle]. 

	Alternatively for the immediately preceding limitation, Pfeiffer explicitly lacks, but Vain teaches determining a first angle of incidence for the first data point based on the first surface normal [p. 2784-2785, Section 3 “Airborne laser scanner intensity data collection”, at least first paragraph, wherein an incidence angle is determined based on the corresponding surface normal].

Pfeiffer explicitly lacks, but Vain teaches adjusting the intensity of the first ; and controlling the vehicle based on the first adjusted intensity [at least p. 2781, I. “Introduction” teaches using airborne laser scanning (and in part, the adjusted intensity described later in the reference) to monitor changes in an environment. A person of ordinary skill in the art would find obvious that using airborne laser scanning to monitor changes in an environment and to subsequently use that data to provide accurate vehicle navigation, for instance, is known in the art].

It would be obvious to modify the teaching of Pfeiffer to include the intensity correction of Vain for the purpose of producing accurate range determination of objects within a scanning environment, often for the purpose of providing safe vehicle navigation.

Claim 3: Pfeiffer explicitly lacks, but Vain teaches lidar data indicative of the environment of the vehicle comprises receiving the first plurality of data points associated with one or more objects in the environment in an unstructured point cloud [p. 2781, par. A teaches that the point cloud is developed for ALS, indicating that moving planes are used].
It would be obvious to modify the teaching of Pfeiffer to include the unstructured point cloud consideration of Vain for the purpose of accurately capturing data when one or both of the vehicle and an object within an environment are moving. 

Claims 5, 13: Pfeiffer explicitly lacks, but Vain teaches determining a distance to the first data point [p. 2786, equation (2), R sub I is used in the equation, showing that it was determined]; adjusting the intensity of the first data point based on the distance to create a distance- adjusted intensity of the first data point [p. 2786, equation (2), I sub original is multiplied by R sub i, squared]; and dividing the distance-adjusted intensity of the first data point by the cosine of the first angle of incidence [p. 2786, equation (2), I sub original is multiplied by R sub I, squared which is then divided by cos(alpha)].
It would be obvious to modify the teaching of Pfeiffer to include the specific intensity adjustment of Vain for the purpose of calculating intensity correction based upon incidence angle correction, range correction and atmospheric correction, without need to consider pulse energy correction, since the relationship between pulse energy and pulse repetition frequency for airborne laser scanning is generally not known.

Claims 7, 17: Pfeiffer teaches the first data point, the first neighboring data point, and the second data point are associated with a surface, and further comprising determining a reflectivity associated with the surface [0052 teaches reflectivity consideration of lidar image data based on a plurality of data points].

Claims 8, 14: Pfeiffer teaches receiving, at the computing device, lidar data indicative of the environment of the vehicle from a second lidar data source [0048 teaches employing multiple lidar sensors], wherein the lidar data includes a second plurality of data points indicative of locations of reflections from the environment and further includes a respective intensity for each data point [0046 teaches collecting a plurality of data points for a lidar sensor, and since 0048 teaches that multiple lidar sensors are employed, it follows that a data set with a plurality of data points corresponds to each lidar sensor]; determining a second surface normal for at least a second data point of the second plurality of data points [0046 teaches determining a surface normal vector for each point captured]; determining a second angle of incidence for the second data point based on the second surface normal [Pfeiffer teaches determining a vector for desired data points as well as the surface normal for each of the points – therefore, a person of ordinary skill in the art would find obvious that taking the dot product of the point vector and the surface normal would yield the angle of incidence, as is a known optical principle].

	Alternatively for the immediately preceding limitation, Pfeiffer explicitly lacks, but Vain teaches determining a first angle of incidence for the first data point based on the first surface normal [p. 2784-2785, Section 3 “Airborne laser scanner intensity data collection”, at least first paragraph, wherein an incidence angle is determined based on the corresponding surface normal].

Pfeiffer explicitly lacks, but Vain teaches adjusting the intensity of the second data point based on the second angle of incidence to create a second adjusted intensity for the second data point [p. 2785 teaches multiple measurements are made]; and determining McDONNELL BOEHNEN HULBERT & BERGHOFF LLP 300 SOUTH WACKER DRIVE CHICAGO, ILLINOIS 60606TELEPHONE (312) 913-0001a correlation between the first adjusted intensity and the second adjusted intensity, wherein the correlation indicates that the first data point and the second data point are associated with a single surface [at least p.2785 teaches using intensity correction to classify the nature of an object used to calibrate intensity, thus the single surface would be recognizable based on similar intensity measurements].

It would be obvious to modify the teaching of Pfeiffer to include the intensity correction of Vain for the purpose of producing accurate range determination of objects within a scanning environment, often for the purpose of providing safe vehicle navigation.

Claims 22, 24, 25: Pfeiffer explicitly lacks, but Vain teaches performing object recognition based on the first adjusted intensity [at least p. 2787, 4. “Results” teaches a correlation between adjusted intensity and sample type (e.g. gravel, beach sand, concrete)].
It would be obvious to modify the teaching of Pfeiffer to include the intensity correction of Vain for the purpose of producing accurate range determination of objects within a scanning environment, often for the purpose of providing safe vehicle navigation.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer (US 2019/0156485) in view of Vain “Use of Naturally Available Reference Targets to Calibrate Airborne Laser Scanning Intensity Data” (2009) and further in view of Johnson (US 2015/0309176).
Claim 2: Pfeiffer explicitly lacks, but Johnson teaches lidar data indicative of the environment of the vehicle comprises receiving the first plurality of data points associated with one or more objects in the environment in a structured point cloud [fig. 2 illustrates the measurement device 60 is stationary and fig. 3 illustrates that measurement device has standard tripod 120; 0035 teaches a structured point cloud].
It would be obvious to modify the teaching of Pfeiffer to include the structured point cloud consideration of Johnson for the purpose of providing data points with at fixed center so as to facilitate simpler processing of multiple point clouds relative to other point clouds.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer (US 2019/0156485) in view of Vain “Use of Naturally Available Reference Targets to Calibrate Airborne Laser Scanning Intensity Data” (2009) and further in view of Crouch (US 2019/0370614).
Claim 4: Pfeiffer teaches lidar data indicative of the environment of the vehicle comprises receiving the first plurality of data points associated with one or more objects in the environment [from the rejection of claim 1]
Pfeiffer explicitly lacks, but Crouch teaches a point cloud format other than a grid-like point cloud [0063 teaches a polar coordinate point cloud]. 
It would be obvious to modify the teaching of Pfeiffer to include the non-grid-like point cloud formation because it is more efficient to calculate distance based on polar coordinates than based on grid-like distance calculations, which involves squaring numbers and using square roots.
 McDONNELL BOEHNEN HULBERT & BERGHOFF LLP 300 SOUTH WACKER DRIVE CHICAGO, ILLINOIS 60606 TELEPHONE (312) 913-0001
Claim(s) 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer (US 2019/0156485) in view of Vain “Use of Naturally Available Reference Targets to Calibrate Airborne Laser Scanning Intensity Data” (2009) and further in view of Khan “Modeling Laser Intensities for Simultaneous Localization and Mapping” (2016).
Claims 9, 15: Pfeiffer explicitly lacks, but Khan teaches determining at least one of (i) a calibration error and (ii) a sensor error based on the correlation [equation (8) shows that an error in calibrating intensity is found].
It would be obvious to modify the teaching of Pfeiffer to include the calibration error of Khan for the purpose of providing an opportunity to reduce or mitigate error before concluding measurements.

Claim(s) 11, 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer (US 2019/0156485) in view of Vain “Use of Naturally Available Reference Targets to Calibrate Airborne Laser Scanning Intensity Data” (2009) and further in view of Jeong “LiDAR Intensity Calibration for Road Marking Extraction” (2018).
Claims 11, 21, 23: Pfeiffer teaches for each respective data point of the first plurality of data points: determining a respective surface normal for the respective data point [0046 teaches collecting a plurality of data points for a lidar sensor, and since 0048 teaches that multiple lidar sensors are employed, it follows that a data set with a plurality of data points corresponds to each lidar sensor; 0046 teaches determining a surface normal vector for each point captured]; determining a respective angle of incidence for the respective data point based on the respective surface normal [Pfeiffer teaches determining a vector for desired data points as well as the surface normal for each of the points – therefore, a person of ordinary skill in the art would find obvious that taking the dot product of the point vector and the surface normal would yield the angle of incidence, as is a known optical principle].

Alternatively for the immediately preceding limitation, Pfeiffer explicitly lacks, but Vain teaches determining a first angle of incidence for the first data point based on the first surface normal [p. 2784-2785, Section 3 “Airborne laser scanner intensity data collection”, at least first paragraph, wherein an incidence angle is determined based on the corresponding surface normal].

Pfeiffer explicitly lacks, but Vain teaches adjusting the respective intensity of the respective data point based on the respective angle of incidence to create a respective adjusted intensity for the respective data point [p. 2786, via equation (2)].

Pfeiffer explicitly lacks, but Jeong teaches and creating an intensity-adjusted map based on the adjusted intensities of the first plurality of data points [p. 455, fig. 1b illustrates that the point cloud is based on intensity calibration].

It would be obvious to modify the teaching of Pfeiffer to include the intensity correction of Vain for the purpose of producing accurate range determination of objects within a scanning environment, often for the purpose of providing safe vehicle navigation.

It would be obvious to modify the teaching of Pfeiffer to include the point cloud intensity map of Jeong for the purpose of ensuring accurate autonomous navigation, for instance, as such a map would provide for imp consistency and visibility.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha K. Nickerson whose telephone number is (571)270-1037. The examiner can normally be reached Generally Monday-Tuesday, 7:00AM-3:00PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAMANTHA K. NICKERSON
Primary Examiner
Art Unit 3645



/SAMANTHA K NICKERSON/
Primary Examiner, Art Unit 3645